NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 11-3076
                                   _____________

                          UNITED STATES OF AMERICA

                                          v.

                             OLAJIDE ABDUL-GANIU,
                                    Appellant
                                 _____________

                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              District Court No. 2:10-cr-16
                 District Judge: The Honorable David Stewart Cercone

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  April 17, 2012

               Before: SCIRICA, AMBRO, and SMITH, Circuit Judges

                                 (Filed: May 3, 2012)
                               ____________________

                                     OPINION
                               ____________________

SMITH, Circuit Judge.

      A jury convicted Olajide Abdul-Ganiu of possession with the intent to distribute

100 grams or more of heroin in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(i) and

of importing a controlled substance into the United States in violation of 21 U.S.C.
§§ 952(a) and 960(b)(2)(A).       This timely appeal followed, challenging both his

conviction and his sentence. 1 For the reasons set forth below, we will affirm.

                                            I.

       Abdul-Ganiu challenges the validity of the second search warrant, the execution

of which resulted in the seizure of evidence from his North Avenue apartment supportive

of his intent to distribute heroin. 2 In his view, the District Court erred because, in

concluding that the second search warrant was supported by probable cause, the Court

considered the averments of an earlier anticipatory search warrant for an express mail

package from India containing 246 grams of heroin in the false bottom of a shirt box that

was the subject of a controlled delivery. As a result, Abdul-Ganiu contends that the

Court deviated from the well established rule that the probable cause determination must

be confined to the four corners of the affidavit in support of the search warrant. Without

the averments from the first search warrant, Abdul-Ganiu submits that the affidavit in

support of the second search warrant failed to establish that there was a nexus between

the controlled delivery and his North Avenue apartment. Furthermore, Abdul-Ganiu

asserts that the deficiencies in the second search warrant cannot be remedied by


1
   The District Court had jurisdiction under 18 U.S.C. § 3231. We exercise appellate
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a).
2
   In reviewing the District Court’s denial of a motion to suppress, we apply a clear error
standard to the District Court’s factual findings and conduct plenary review of the
District Court’s application of law to fact. United States v. Stabile, 633 F.3d 219, 230
(3d Cir. 2011).

                                             2
application of the good faith exception to exclusionary rule established in United States

v. Leon, 468 U.S. 897 (1984).

       In United States v. Stearn, 597 F.3d 540 (3d Cir. 2010), we explained that a

magistrate judge may not infer probable cause to search a defendant’s residence or

property solely because there is evidence that he has committed a crime involving drugs.

Id. at 559. Rather, we instructed that there must be “some evidence that the home

contains contraband linking it to the drug dealer’s activities[.]” Id. (quoting United

States v. Burton, 288 F.3d 91, 104 (3d Cir. 2002)). This requirement, we pointed out,

moored the inferences of drug dealing “back to the ‘practical, common-sense decision,

whether, given all the circumstances set forth in the affidavit . . . there is a fair

probability that contraband or evidence of a crime will be found in a particular place.’”

Id. (quoting Illinois v. Gates, 462 U.S. 213, 238 (1983)). In other words, there must be a

nexus between a defendant’s drug activity and the place to be searched. The nexus, we

noted, may be established by numerous factors, including “a defendant’s attempts to

evade officers’ questions about his address, the conclusions of experienced officers

‘regarding where evidence of a crime is likely to be found,’. . . [and] probable cause to

arrest the defendant on drug-related charges[.]” Id. at 559-60 (footnotes omitted).

       The probable cause affidavit in support of the search warrant for the North

Avenue apartment did not incorporate the earlier anticipatory search warrant. As a

result, the second search warrant does not present a clear picture of Abdul-Ganiu as a

drug dealer, as there was only a single controlled delivery without any averment as to the
                                            3
quantity of heroin involved. But the parcel had been opened within minutes of its

delivery and Abdul-Ganiu was apprehended carrying the heroin. After being advised of

his Miranda rights, 3 Abdul-Ganiu became nervous and claimed that he had not violated

the law as he ordered clothing from India. He admitted, however, that the parcel was for

him and acknowledged receiving other parcels from India. He then denied receiving

parcels from India, stated this was his first parcel from India, and said that he had

received other packages from China which contained clothes. These averments were

sufficient to support an inference that Abdul-Ganiu had been involved in similar drug

activity on more than one occasion.

       The affidavit also linked Abdul-Ganiu’s drug activity with his North Avenue

apartment. Abdul-Ganiu identified himself as a Nigerian citizen, but claimed that his

brother, a truck driver who was on the road, possessed his immigration documents. He

readily consented to a search of his rental vehicle and executed a consent to search form.

Abdul-Ganiu’s responsiveness to questioning changed, however, when they showed him

a piece of mail addressed to him at the North Avenue address. He asserted his brother

lived at the address.     Although Abdul-Ganiu acknowledged that his immigration

documents were located at that apartment, he declined the offer of the agents to

accompany him there to retrieve the immigration documents. Instead, Abdul-Ganiu

indicated his desire to call his brother and stated that he did not “want security officers

going to his residence and angering his brother.”          The law enforcement agents

3
    See Miranda v. Arizona, 384 U.S. 436, 467-73 (1966).
                                            4
subsequently learned from the rental agent that Abdul-Ganiu had leased the North

Avenue apartment and occasionally allowed his brother to stay there. Mail delivered to

the North Avenue apartment, however, was addressed only to Abdul-Ganiu.              This

evasive behavior was sufficient to establish a link between Abdul-Ganiu’s drug activity

and his North Avenue apartment, which the agents had verified was in fact leased by

Abdul-Ganiu. Stearn, 597 F.3d at 559-60 (noting that a defendant’s attempts to evade

officers’ questions is one of many factors that “help establish the required nexus between

a defendant’s drug-dealing activities and his home”).

      Accordingly, we conclude that the second search warrant for the North Avenue

apartment contained sufficient averments to link Abdul-Ganiu’s drug activity with his

North Avenue apartment. Even if we were to conclude that the averments failed to

establish the requisite nexus, we would not set aside the District Court’s order denying

the motion to suppress. Leon’s good faith exception applies, as the law enforcement

agents reasonably relied on the issuance by the magistrate judge of the second search

warrant. 468 U.S. at 922.

                                           II.

      Abdul-Ganiu asserts that the District Court also erred when it rejected his request

to instruct the jury on the applicable five-year mandatory minimum sentence. 4 He


4
    “We review a district court’s decisions regarding jury instructions for abuse of
discretion. We will order a new trial on account of a district court’s refusal to give a
proposed jury instruction only when the requested instruction was correct, not
substantially covered by the instructions given, and was so consequential that the refusal
                                            5
acknowledged that existing authority weighs against his argument, for “[i]t is well

established that when a jury has no sentencing function, it should be admonished to

‘reach its verdict without regard to what sentence might be imposed.’” Shannon v.

United States, 512 U.S. 573, 579 (1994) (quoting Rogers v. United States, 422 U.S. 35,

40 (1975)). This is because “as a general matter, jurors are not informed of mandatory

minimum or maximum sentences, nor are they instructed regarding probation, parole, or

the sentencing range accompanying a lesser included offense.” Id. at 586-87.

       Abdul-Ganiu contends that the legal landscape has evolved to the point that the

general principles noted above are no longer good law. As persuasive authority, Abdul-

Ganiu cites a decision from the Eastern District of New York. United States v. Polizzi,

549 F. Supp. 2d 308, 405 (E.D.N.Y. 2008), reversed sub nom. United States v. Polouizzi,

564 F.3d 142, 160 (2d Cir. 2009). We are not persuaded, and will heed the Supreme

Court’s instruction that its “decisions remain binding precedent until [it] see[s] fit to

reconsider them, regardless of whether subsequent cases have raised doubts about their

continuing vitality.” Hohn v. United States, 524 U.S. 236, 252-53 (1998); see also

Agostini v. Felton, 521 U.S. 203, 237 (1997) (“reaffirm[ing] that ‘[i]f a precedent of this

Court has direct application in a case, yet appears to rest on reasons rejected in some

other line of decisions, the Court of Appeals should follow the case which directly




to give the instruction was prejudicial to the defendant.” United States v. Hoffecker, 530
F.3d 137, 167 (3d Cir. 2008) (internal quotation marks and citation omitted).
                                            6
controls, leaving to this Court the prerogative of overruling its own decisions’” (citation

omitted)). Abdul-Ganiu is, of course, free to make this argument to the Supreme Court.

                                           III.

       Abdul-Ganiu argues that his conviction should be set aside as he was deprived of

his Sixth Amendment right to a public trial when the District Court held a portion of the

voir dire proceedings outside the presence of the public. Because Abdul-Ganiu did not

object to the District Court’s decision to conduct a portion of the voir dire behind closed

doors, our review is for plain error. United States v. Bansal, 663 F.3d 634, 661 (3d Cir.

2011). After consideration of the record before us, we conclude that this claim, both

factually and legally, is indistinguishable from the claim pressed in Bansal. As in

Bansal, we conclude that the circumstances, given our review for plain error, do not

warrant an order setting aside Abdul-Ganiu’s conviction.

       Abdul-Ganiu also seeks to vacate his conviction on the ground that his Sixth

Amendment right to a public trial was violated when the government’s case agent

approached two individuals seated in the courtroom who were observing the proceeding,

and asked them questions about their immigration status. The government’s contact, in

Abdul-Ganiu’s view, intimidated one of the individuals, and resulted in that person

choosing not to observe the balance of the proceeding. Abdul-Ganiu timely objected to

the government’s conduct as an infringement of his Sixth Amendment right to a public

trial. Accordingly, our review is plenary. United States v. Lnu, 575 F.3d 298, 300 (3d

Cir. 2009).
                                            7
       The Sixth Amendment guarantees the accused “the right to a . . . public trial[.]”

U.S. Const. amend. VI. “The requirement of a public trial is for the benefit of the

accused; that the public may see he is fairly dealt with and not unjustly condemned[.]”

Waller v. Georgia, 467 U.S. 37, 46 (1984) (internal quotation marks and citation

omitted). In Presley v. Georgia, __ U.S. __, 130 S. Ct. 721, 725 (2010), the Supreme

Court instructed that “[t]rial courts are obligated to take every reasonable measure to

accommodate public attendance at criminal trials.”

       Given the circumstances in this case, we conclude that the government’s action

did not constitute a Sixth Amendment violation. The record establishes that neither

member of the public was excluded from observing the proceeding.                  In fact, the

government’s inquiries were made while the Court recessed for lunch. When Court

resumed, defense counsel raised its concern with the Court. The Court asked what the

defense was “seeking as a remedy?” Counsel replied: “Instruction not to do that. I

would like to know the purpose of it . . . .” The Court agreed to the request for an

instruction, and ordered the government to refrain from contacting any members of the

public while they were in the courtroom. Accordingly, we conclude that Abdul-Ganiu

was not deprived of his right to a public trial and that the Court fulfilled its obligation “to

accommodate public attendance at criminal trials.” Presley, 130 S. Ct. at 725.

                                             IV.

       Abdul-Ganiu also challenges the propriety of the District Court’s order at

sentencing that he surrender his Nigerian passport. We conclude that Abdul-Ganiu lacks
                                              8
standing to contest the District Court’s directive as passports are the property of the

issuing sovereign, not the holder of the passport. See Richard A.C. Alton & Jason Reed

Struble, The Nature of a Passport at the Intersection of Customary International Law

and American Judicial Practice, 16 Ann. Surv. Int’l & Comp. L. 9, 15 (2010); Cf. 22

C.F.R. § 51.7 (providing that “[a] passport at all times remains the property of the United

States”).




                                            9